Citation Nr: 0638635	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from November 1967 to November 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.   

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the veteran withdrew his appeal with 
respect to the issue of entitlement to service connection of 
multiple sclerosis at the September 2006 Board hearing.  
Therefore, that issue is considered withdrawn and is outside 
the scope of this appeal.  

The Board also received additional evidence from the veteran 
at the September 2006 hearing, which was accompanied by a 
waiver of his right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2006).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  Service records show that the veteran has qualifying 
service in the Republic of Vietnam; however, the medical 
evidence of record does not show that the veteran's currently 
diagnosed peripheral neuropathy is a disease associated with 
herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  
In addition, the medical evidence of record does not show 
that the veteran's peripheral neuropathy is otherwise related 
to his military service or that peripheral neuropathy 
manifested to a compensable degree within a year of 
discharge.   


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active military service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in August 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to disability compensation and increased 
compensation.  The RO also notified the veteran of the 
information VA had received in support of his claim, 
explained what VA had done to help him with his claim, 
informed the veteran of the type of evidence that VA would 
attempt to obtain on his behalf, and asked the veteran to 
complete and return the enclosed authorization forms (VA Form 
21-4142) so that VA may request records from the private 
physicians who treated the veteran for his claimed disorder.  
The RO further requested that the veteran send the 
information describing additional evidence or the evidence 
itself to the RO within 30 days of the date of the letter.  
Moreover, the RO explained to the veteran that VA may be able 
to pay him from the date his claim was received if the 
information or evidence was received within one year from the 
date of the letter and VA decided that he was entitled to 
benefits.  Thus, the RO apprised the veteran of the 
information and evidence necessary to substantiate his claim, 
which information and evidence that he was to provide, which 
information and evidence that VA will attempt to obtain on 
his behalf, essentially asked the veteran to provide any 
evidence in his possession that pertained to his claim, and 
advised the veteran regarding the elements of degree of 
disability and effective date with respect to prior to the 
March 2003 RO rating decision.  38 C.F.R. § 3.159 (b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The Board further observes that the RO provided the veteran 
with a copy of the March 2003 rating decision, the July 2004 
Statement of the Case (SOC), and the May 2005 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records, DD Form 214, and VA 
treatment records dated from August 2001 to September 2001.  
The RO also afforded the veteran with a VA peripheral nerves 
examination in August 2002 and September 2002.  It is further 
noted that the RO scheduled the September 2006 Travel Board 
hearing for the veteran.  Moreover, the Board observes that 
the veteran's private treatment records from August 1991 to 
August 2006 to include correspondence from his private 
neurologist (H.S.S., M.D.), written statements from the 
veteran and his wife (J.C.), and copies of prior Board 
decisions are associated with the claims folder.  

The record reveals that the veteran is in receipt of Social 
Security disability benefits; however, no request for the 
veteran's Social Security Administration (SSA) records by the 
RO is apparent.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Nonetheless, the Board finds a remand to the RO to 
obtain the SSA records is not necessary in this case because 
neither the veteran nor his representative has indicated that 
such records should be considered in order to adjudicate 
fairly the veteran's claim.  The Board also notes that the 
August 1991 private hospital record includes a comprehensive 
summary of the veteran's medical history with respect to his 
claimed disorder based on review of the veteran's medical 
records and the veteran's own report of his medical history 
at that time.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as peripheral neuropathy 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The record reflects that the veteran lacks the medical 
expertise necessary to diagnose his claimed disorder or 
render a competent medical opinion regarding its etiology.  
Therefore, competent medical evidence showing a causal link 
between the veteran's current peripheral neuropathy and his 
military service to include exposure to herbicide agents is 
required.  

III.	Analysis 

The veteran contends that he currently suffers from 
peripheral neuropathy due to exposure to herbicide agents 
(i.e., Agent Orange) during his service in the Republic of 
Vietnam.  

The Board notes that the veteran's DD Form 214 shows that he 
had foreign service for approximately 11 months during his 
active military service from November 1967 to November 1971 
and is in receipt of, among other awards, the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal.  A service 
medical record also reveals that the veteran received dental 
treatment at a facility located in Danang, the Republic of 
Vietnam.  Thus, the veteran's service records show that he 
has the requisite type of service in the Republic of Vietnam 
as defined by 38 C.F.R. § 3.307(a)(6)(iii) (2006), and 
therefore, he is presumed to have been exposed to an 
herbicide agent, Agent Orange, during service in the absence 
of affirmative evidence to the contrary.  

The medical evidence of record also shows that the veteran is 
currently diagnosed with peripheral neuropathy.  
Specifically, the September 2002 VA neurologist concluded 
that the veteran had multifocal peripheral neuropathy after 
review of the claims file and examination of the veteran.  
The veteran's private neurologist (H.S.S., M.D.) also 
referenced the veteran's current peripheral neuropathy in 
August 2006 correspondence.  

Nevertheless, the veteran is not entitled to presumptive 
service connection based on herbicide exposure because his 
currently diagnosed peripheral neuropathy disorder is not a 
disease enumerated under C.F.R. § 3.309(e).  McCartt v. West, 
12 Vet. App. 164 (1999).  While acute and subacute peripheral 
neuropathy is listed as a presumptive disease associated with 
herbicide exposure under 38 C.F.R. § 3.309 (e), Note (2) 
specifically defines acute and subacute peripheral neuropathy 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  In the present case, 
the medical evidence shows that the veteran did not begin to 
experience neurological symptoms and was not diagnosed with 
peripheral neuropathy until approximately 1987, 16 years 
after his separation from active military service.  Thus, the 
veteran's currently diagnosed peripheral neuropathy clearly 
does not meet the requisite criteria under 38 C.F.R. 
§ 3.309(e).     

The Board recognizes that Dr. H.S.S. wrote in August 2006 
correspondence that the veteran's exposure to Agent Orange 
while serving in the Republic of Vietnam appeared to be the 
most likely cause of his marked disability caused by 
peripheral neuropathy.  However, the physician offered no 
basis for his opinion or medical or treatment records to 
support his conclusion.  All he provided was a conclusory 
statement.  The Board finds this unsupported opinion to not 
be persuasive when balanced against the scientific studies 
that have been accomplished and identified no link between 
Agent Orange and peripheral neuropathy.  As noted below, the 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  It is also noted that the veteran's wife 
(J.C.), who reportedly works as a registered nurse, similarly 
suggested at the September 2006 Travel Board hearing that the 
veteran's current peripheral neuropathy was related to in-
service herbicide exposure; however, she also offered no 
specific evidence to support her opinion.  

Accordingly, the probative value of their opinions is 
outweighed by the findings of the National Academy of 
Sciences (NAS), which has not identified a positive 
association between chronic peripheral neuropathy and 
herbicide exposure.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2006).  Diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the NAS, which conducts studies to 
"summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in Vietnam during the Vietnam era and 
each disease suspected to be associated with such exposure" 
and submits biennial reports with the most recent findings.  
64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Based on input 
from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.  Taking account of 
the available evidence and NAS' analysis, the Secretary has 
found that the credible evidence against an association 
between herbicide exposure and chronic persistent peripheral 
neuropathy outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  (Diseases Not Associated With 
Exposure To Certain Herbicide Agents).  68 Fed. Reg. 27,630 
(May 20, 2003).

The Board further notes that the September 2002 VA 
neurologist reviewed the veteran's claims file and concluded 
that the cause of the veteran's peripheral neuropathy was 
unknown adding that he suspected that no one knew whether 
Agent Orange was in fact the underlying cause of the 
veteran's neuropathy.    

Moreover, the medical evidence does not show that the 
veteran's peripheral neuropathy manifested in service or to a 
compensable degree within a year of discharge.  The service 
medical records are absent of any complaints, findings, or 
treatment for neurological problems.  Indeed, the August 1991 
private hospital records reveal that the veteran did not 
develop neurological problems until approximately 16 years 
after discharge, as previously noted.  

Thus, the veteran is not otherwise entitled to service 
connection for peripheral neuropathy either on a direct basis 
or on a presumptive basis for a chronic disease.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for peripheral neuropathy is not 
warranted at this time.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  While the Board recognizes that the veteran has 
submitted prior Board decisions that have granted service 
connection for chronic peripheral neuropathy due to herbicide 
exposure, such decisions carry no precedential value as the 
Board is not bound by any prior Board decision and the basis 
and evidence relied upon in those cases is different from the 
evidence considered in the current case.  If chronic 
peripheral neuropathy is added to the list of diseases 
associated with herbicide exposure in the future, then the 
veteran may reopen his claim for service connection.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy 
associated with herbicide exposure is denied.  



____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


